Title: To George Washington from Anonymous, 20 May 1793
From: Anonymous
To: Washington, George



Philadelphie ce 20. Mai 1793.

un malheureux Homme Ce trouvent dans une mauvais etat, prie a monsr le President Washington, de vouloir lui assistér avec 60. dolls.; d’quelle bonté, Cet malheureux Homme sera toujour dans la Reconoissance, & Remerciment de un bon Ami de l’humanité Comme Monsr le Precident Washington.
Si Cet malheureux Homme mérite la Grace de Monsr le president Washington, Il Lui priê de lui envoier Cette somme, dans une Lettre, pour la voie de la Poste; adressér a Monsr Mira a Philadelphie; en même tems Cet malheureux Homme prie a Monsr le President Washington, bone ami de l’humanite, de vouloir lui donnér sa Reponce, demain au soir a 6 heures.
